DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-24 are pending.
Claims 1‐7 and 13‐19 are elected.
Claims 8‐12 and 20‐24 are withdrawn from consideration.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esenlik et al (US2014/0093180).

Regarding claims 1 and 13, Esenlik et al teaches an apparatus, comprising:
a Wiener filter configured to filter a frame of an image and output a filtered frame; and
a frame delayer configured to feedback, 
to the Wiener filter, an estimate of the image that is based on the filtered frame,
wherein the Wiener filter is further configured to filter each subsequent frame of the image based on a corresponding estimate of the image that is based on a previously filtered frame.
(Esenlik et al, Fig. 2; adaptive loop filter 260, “Typically, the filter used in the ALF processing is a Wiener filter”, [0087]; ALF Wiener filter 260 outputs filtered signals/frames, “reconstructed signal s4”, [0089]; The frame memory (frame buffer) 270 buffers frames; “The decoded signal S4 stored in the frame memory 270 is used, in the predicting unit 280, for predicting the next current block to be decoded or the current image to be decoded”, [0101]; when a frame gets stored, it gets delayed; the loop structure of Fig. 2 indicates that the output signal/frame s4 is based on the previous frame due to the frame buffer 270)


Allowable Subject Matter
Claim(s) 2-7 and 14-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).

The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 2-7 and 14-19 recite(s) limitation(s) related to detailed topologies of a denoising frame filter and the signal processing methods of implementing the filter. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Response to Arguments
Applicant's arguments filed on 1/21/2021 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 1 and 13, Applicant, in pages 11-12 of the remarks, argues that the cited reference(s) fails to teach the newly amended limitations in the claims. 
The Examiner respectfully disagreed. The office action has been updated to address applicant’s argument. See the updated review comments for details.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				3/2/2021